Citation Nr: 0916573	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  09-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for an anxiety disorder

2. Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's daughter




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
is of record.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The Veteran originally claimed service connection for an 
anxiety disorder in January 1966.  A deferred rating decision 
was issued on that claim requesting additional evidence from 
the Veteran.  The Veteran did not submit any additional 
evidence.  

2.  The additional evidence received since January 1966 is 
not cumulative or redundant of evidence previously of record 
and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for an anxiety disorder.  


CONCLUSIONS OF LAW

1.  The January 1966 claim is deemed abandoned.  38 C.F.R. § 
3.158.

2.  Evidence received since the January 1966 claim is new and 
material and the claim of entitlement to service connection 
for an anxiety disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for an anxiety disorder. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

In letters dated in August 2007 and June 2008, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to substantiate his claim for service 
connection for an anxiety disorder.  The RO also specified 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The June 2008 letter 
states that his previous claim was denied because the Veteran 
did not have a chronic anxiety disorder during service and 
there was no evidence of an anxiety disorder while under 
observation.  Accordingly, the RO advised the Veteran that he 
must submit evidence that relates to these facts to reopen 
his claim.  

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.  The Board grants that petition.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to notify the Veteran in the development 
of that issue. 

Accordingly, the Board remands this matter, and directs 
further development of the claim pursuant to VA's statutory 
duty to assist. 


New and Material Evidence

The record reflects that a January 1966 deferred rating 
decision requested additional evidence from the Veteran to 
substantiate his claim of entitlement to service connection 
for an anxiety disorder.  The RO sent notice of the decision 
to the Veteran at his last address of record.  No additional 
evidence was ever submitted.  The Veteran's initial claim is 
considered abandoned.  38 C.F.R. § 3.158.  In order to reopen 
a claim there must be added to the record "new and material 
evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The Veteran's claim may be 
reopened only if new and material evidence has been secured 
or presented since the decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001). 

That amendment applies in this case as the Veteran's claim to 
reopen was filed in    May 2007.  As previously, "new" 
evidence is that which was not previously of record.  
However, by "material" is meant that the evidence raise a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for an anxiety disorder.

The evidence of record at the time of the January 1966 
deferred rating decision consisted of service treatment 
records evidencing that the Veteran was hospitalized in 
August 1947 for "observation of an emotional disturbance."  
At the time, no diagnosis was made.  The RO determined that 
the Veteran did not have a diagnosis of an anxiety disorder 
requested additional information in the deferred rating 
decision.  No additional information was submitted at that 
time.  

The evidence submitted in support of reopening the claim 
includes testimony by the Veteran and his daughter and a 
statement from his spouse regarding his anxiety disorder, and 
a January 2009 physician's opinions that the Veteran 
currently has generalized anxiety that has been "caused or 
at least aggravated" since the Veteran's active service. 

This evidence is both new and material, as it was not of 
record at the time of the January 1966 decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for his anxiety disorder.  The 
physician's statement is clearly competent, as it authored by 
a physician. It also provides the first medical opinion of 
record indicating that the Veteran may have an anxiety 
disorder which was caused or aggravated by active military 
service.

The Board finds that new and material evidence has been 
received and the claim for entitlement to service connection 
for an anxiety disorder has been reopened. 


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for an anxiety disorder has been 
submitted, the appeal is granted to this extent.  


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the Veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a); compare Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)    

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the service connection claim currently on appeal.  
The Veteran filed a claim for entitlement to service 
connection for an anxiety disorder. A VA examination is 
necessary in order to determine the etiology of the Veteran's 
disability.

The Veteran testified at a hearing in April 2009 that he 
began experiencing anxiety while in service in 1946.  When he 
was discharged in 1947, the anxiety remained.  He was taken 
to the hospital for treatment in 1963.  He was given various 
medications and shock treatments for his disorder.  

The Veteran testified that he was a patient of J.W., M.D. 
from 1975 until 2004, when Dr. J.W. turned his practice over 
to Z.C., M.D.  The Veteran stated that Dr. J.W. diagnosed him 
first with depression, and then with chronic anxiety.  All of 
Dr. J.W.'s records were destroyed and are therefore not 
available for review.  

A January 2009 letter from Dr. Z.C., the Veteran's treating 
physician, stated that Dr. Z.C. had been treating the Veteran 
for several years and that the Veteran experiences anxiety 
that he believes was caused by, or aggravated by, the 
Veteran's military service.  

The Veteran's wife filed a statement in which she reports 
that she knew the Veteran for three years prior to him 
joining the military.  She states that she noticed a change 
in the Veteran's personality when he returned from service in 
1947.  She describes him as more anxious and extremely 
nervous since his period of service.  

The record contains evidence that the Veteran was treated for 
nervousness from 1963 to 1965.  He was hospitalized for a 
month.  The physician stated that the Veteran was a "latent 
schizophrenic and will probably need intensive care."  

The record also contains a January 1966 medical record from a 
physician who stated that the Veteran presented himself with 
depression, characterized by insomnia, anorexia, feelings of 
futility, malaise, and inability to concentrate.  The Veteran 
also experienced extreme anxiety and depersonalization.  The 
Veteran was treated with medication and therapy.

The Veteran's service records record a hospitalization during 
service in August 1947, when the Veteran was admitted for 
emotional disturbance on three occasions over the prior five 
years.  The examiner's impression was "hysteria in an 
emotionally, depressed, unstable youth with a strong element 
of homesickness."  No further diagnosis or treatment was 
given at that time.   

Given the evidence presented by the Veteran, it is 
appropriate to schedule the Veteran for a VA examination at 
this time to determine if there is a nexus between his 
current anxiety disorder and his period of service.  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO will contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
an anxiety disorder since his discharge 
from service in December 1947.  After 
securing any appropriate consent from the 
Veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2. After the passage of a time allotted 
by the AMC/RO or upon receipt of the 
Veteran's response, the Veteran will be 
afforded a comprehensive psychiatric VA 
examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The following 
considerations will govern the 
examination:

a. The claims file, and a copy of 
this remand, will be made available 
to the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. After conducting any 
appropriate clinical testing, the 
examiner must report the following: 

(1) Whether the Veteran has any 
psychiatric disorder, including 
a generalized anxiety disorder, 
that was caused or aggravated 
by any event or incident in 
service.

(2) A clear rationale for all 
opinions is required, to 
include a discussion of the 
facts and medical principles 
involved.  If the examiner is 
unable to respond to the 
inquiry without resort to 
speculation, he or she should 
so state. 

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for anxiety disorder 
on a de novo review basis based on all 
relevant evidence on file.  If the issue 
continues to be denied, the AMC/RO must 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


